Case 1:18-cv-01159-PKC Document 122-4 Filed 08/19/19 Page 1 of 5




                   Exhibit D




                               4
         Case 1:18-cv-01159-PKC Document 122-4 Filed 08/19/19 Page 2 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Ravidath Lawrence RAGBIR, et. al,                     Civil Action No. 18-cv-01159-PKC

                       Plaintiff,                     Hon. P. Kevin Castel

                        v.                           PLAINTIFFS’ FIRST SET OF REQUESTS
                                                     FOR ADMISSIONS TO DEFENDANTS
Thomas HOMAN, in his official capacity as
Acting Director of Immigration and Customs
Enforcement, et. al,

                       Defendant.



        Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure and the Local Civil

Rules of the United States District Court for the Southern District of New York, Plaintiffs hereby

direct their First Set of Requests for Admission to Defendant Immigration and Customs

Enforcement (“ICE”), to be answered separately and fully and on or before ____, 2019, in

accordance with the parties’ stipulated agreement.

        Notwithstanding any definition set forth below, each word, term, or phrase used in these

Requests is intended to have the broadest meaning permitted under the Federal Rules of Civil

Procedure. As used in these Requests, the following terms are to be interpreted in accordance

with the following definitions.

                                        DEFINITIONS

        1.       DHS means the U.S. Department of Homeland Security, as well as Customs and

Border Protection (CBP), U.S. Citizenship and Immigration Services (USCIS), and ICE and its

employees.

        2.       ICE means Immigration and Customs Enforcement, and its employees.




US 165353930v3
         Case 1:18-cv-01159-PKC Document 122-4 Filed 08/19/19 Page 3 of 5




        3.       The use of the singular form of any word shall include the plural and vice versa.

        4.       The connectives “and,” “or,” and “and/or” shall be construed either disjunctively

or conjunctively as necessary to bring within the scope of the discovery request all responses

which might otherwise be construed outside the scope.

                                         INSTRUCTIONS

        1.       In answering these Requests, You must rely on all information, however obtained,

including hearsay, which is available to You, and all information known by or in the possession

of You, Your agents and Your attorneys, or appearing in Your records. If You cannot answer a

Request in full after exercising due diligence to secure the information needed to do so, You

must answer to the extent possible, specifying Your inability to answer the remainder, stating

whatever information or knowledge You have concerning the unanswered portion, and detailing

what You did to attempt to secure the unknown information.

        2.       If any Request is objected to on the grounds of the attorney-client privilege or the

work product doctrine, the basis for the objection should be stated in detail.

        3.       Each Request should be set forth immediately preceding the answer thereto.

        4.       These Requests shall be deemed to be continuing and it is requested that You

serve supplementary answers as required by Rule 26(e) of the Federal Rules of Civil Procedure.

                                  REQUESTS FOR ADMISSION

        1.       Admit that each or any of the license plate numbers listed below is registered to a

vehicle used by ICE and/or DHS:

                 a. EEB 4285 (NY)

                 b. HBE 7895 (NY)

                 c. EUM 1110 (NY)


                                                   2
US 165353930v2
US 165353930v3
         Case 1:18-cv-01159-PKC Document 122-4 Filed 08/19/19 Page 4 of 5




                 d. DPR 2842 (NY)

        2.       Admit that New York ICE ERO does not routinely process detainees arrested

through interior enforcement for removal at Newark Airport or transfer detainees arrested in

New York City to Miami to effectuate removal within 72 hours of arrest.

        3.       Admit that Ravidath Ragbir was neither arrested nor detained in January 2018 as

a result of a violation of his order of supervision.

        4.       Admit that ICE monitored and/or tracked Ravidath Ragbir’s advocacy and/or

public statements to the media.

        5.       Admit that Ravidath Ragbir’s advocacy and/or public statements played a role in

ICE’s decision to target them for arrest, detention, and/or removal.

        6.       Admit that there has been no new decision regarding Mr. Ragbir’s removal since

January 11, 2018.

        7.       Admit that there has been no new decision-making process established that relate

to Mr. Ragbir’s removal or immigration status since January 1, 2018.




                                                   3
US 165353930v2
US 165353930v3
         Case 1:18-cv-01159-PKC Document 122-4 Filed 08/19/19 Page 5 of 5




Dated:       Washington, DC
             __________, 2019
                                            ARNOLD & PORTER KAYE SCHOLER LLP


                                                      By: _______________________________




Alina Das, Esq. (AD8805)                           R. Stanton Jones*
Jessica Rofé, Esq. (JR5231)                        John L. Freedman
Brittany Castle, Legal Intern                      William C. Perdue*
Jeremy Cutting, Legal Intern                       Daniel F. Jacobson*
WASHINGTON SQUARE                                  Sally Pei*
  LEGAL SERVICES, INC.                             Stephen K. Wirth*
Immigrant Rights Clinic                            Andrew T. Tutt*
New York University School of Law                  ARNOLD & PORTER
245 Sullivan Street, 5th floor                     601 Massachusetts Ave. NW
New York, New York 10012                           Washington, DC 20001
Tel: (212) 998-6430                                (202) 942-5000
alina.das@nyu.edu                                  (202) 942-5999 (fax)
jessica.rofe@nyu.edu                               stanton.jones@arnoldporter.com

                                                   Anthony D. Boccanfuso
                                                   Ada Añon
                                                   ARNOLD & PORTER
                                                   250 West 55th Street
                                                   New York, NY 10019
                                                   (212) 836-8000
                                                   (303) 836-8689 (fax)
                                                   anthony.boccanfuso@arnoldporter.com

                                                   Emily Newhouse Dillingham*
                                                   ARNOLD & PORTER
                                                   70 West Madison Street
                                                   Suite 4200
                                                   Chicago, IL 60602
                                                   (312) 583-2300
                                                   (312) 583-2360 (fax)
                                                   emily.dillingham@arnoldporter.com
                                                   * Pro hac vice application forthcoming

                                    Attorneys for Plaintiffs

                                               4
US 165353930v2
US 165353930v3
